Citation Nr: 1628227	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-49 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with weakness in hands and legs. 

2.  Entitlement to service connection for bilateral pes planus, claimed as flat feet. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2012 Travel Board hearing was scheduled, but the Veteran cancelled the hearing request prior to attending the hearing.  

In July 2015, the Board denied entitlement to service connection for diabetes mellitus and pes planus and remanded the issue of entitlement to a right eye disability for further development.  The development on the right eye claim was completed and the case was returned to the Board.  The Board issued a final decision regarding that issue in June 2016 and the issue is no longer before the Board.

The Veteran appealed the September 2009 decision regarding the issues of diabetes mellitus and pes planus to the Court of Appeals for Veterans Claims (Court).  In a May 2016 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated regarding those issues.  In May 2016, the Court vacated the Board's decision, and remanded the issues to the Board for action consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2016 JMR noted that the Board failed to provide adequate notice regarding the evidence needed to substantiate the Veteran's claims.  Specifically, that the Veteran be notified of other evidence beyond service treatment records that may help substantiate his claim.  As the JMR instructed that the current VCAA notice provided to the Veteran was insufficient, the Board is remanding the issue to provide adequate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate notice letter as to entitlement to service connection for diabetes mellitus and pes planus.  This letter should advise the Veteran of the evidence necessary to substantiate his claim, as well as what evidence he is to provide and what evidence VA will attempt to obtain.  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal.  

As noted in the May 2016 JMR, due to the Veteran's missing service treatment records, the notice should specifically suggest alternative forms of evidence that the Veteran may submit to support his claim, to include buddy statements and other lay or medical evidence.  

2.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




